 In the Matter Of JOHNN.,BURKHART,RAYMONDMILLERAND JOE W.PATTERSON,CO-PARTNERS D/B/A BURKHART FRUIT &VEGETABLE COM-PANYandTEXAS FRUIT&VEGETABLE WORKERSUNION,LOCAL35,UCAPAWA-CIOCase No. 16-8-855SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONNovember 13, 1944On April 12, 1944, the National Labor Relations Board issued aDecision- and Direction of Election in the above-entitled proceeding.'Thereafter, on May..1, 1944, the Board, having been advised by theRegional Director and the Union that the Company had ceased-deer=ations until the opening of the fruit season in 'October, issued anamendment to Direction of Election in which it directed that theelection be postponed until "such time as the Board shall in the futuredirect."The Regional Director has advised the Board that the Companyhas resumed `operations and that an election may now appropriatelybe conducted.We shall, accordingly, issue a Second Direction ofElection.Those employees eligible to vote in the election shall be em-ployees in the unit heretofore found to be appropriate who were em-ployed during the pay-roll period immediately preceding this Sup-plemental Decision and Second Direction of Election, subject to thelimitations and additions set forth herein.SECOND DIRECTION 'OF ELECTION-By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with John N. Burkhart,Raymond Miller and Joe W. Patterson, co-partners d/b/a Burkhart^'Fi6NrL.R. B. 1246.59 N L. R. B., No. 45.224, BURKHART FRUIT & VEGETABLE COMPANY225Fruit & Vegetable Company, Alamo, Texas, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Second Direction, under the direction andsupervision of the Regional Director for the Sixteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV of the Decision and Direction -of Election, who were employed dur-ing the pay-roll period immediately preceding the date of this SecondDirection, including the employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by TexasFruit & Vegetable Workers Union, Local 35, UCAPAWA, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveSupplemental Decision and Second Direction of Election.